DETAILED ACTION
1.	Applicant's amendment filed on July 8, 2021 has been entered.  Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed July 8, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 6-9 of Remarks, filed July 8, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Wright, Edmund Elsper Beowulf (US 20050177377 A1) discloses described herein is a method for generating a subsystem that enables a base architecture (100) to be adapted for a plurality of different applications (112, 114, 116, 118). For example, the base architecture relates to a mission support system for a vehicle and the platforms comprise a number of different individual vehicles in which the mission support system for each individual vehicle will need to be interfaced with other systems in the vehicle, for example, its control system.
The prior art of record Master; Paul L. et al. (US 9164952 B2) discloses the present invention concerns a new category of integrated circuitry and a new methodology for adaptive or reconfigurable computing. The preferred IC embodiment includes a plurality of heterogeneous computational elements coupled to an interconnection network. The plurality of heterogeneous computational elements include corresponding computational elements having fixed and differing architectures, such as fixed architectures for different functions such as memory, addition, multiplication, complex multiplication, subtraction, configuration, reconfiguration, control, input, output, and field programmability. In response to configuration information, the interconnection network is 
The prior art of record Larson; Michael Kerry et al. (US 6088046 A) discloses a process and implementing computer system in which a graphics subsystem 117 having an XY coordinate addressing system interfaces with a host computer system having a linear addressing configuration. The subsystem includes an internal graphics engine 325, a host interface bus 301 and a host interface bus master circuit 321 for initiating data fetch and write requests to the host computer system memory 109. A subsystem host-XY circuit 327, 317 processes address requests between the subsystem and the host through the host system bus 105. A host system bus master circuit 315 is included in the subsystem 117 and is responsive to the host-XY circuit 327, 317 to access the host system bus 105 and effect the transfer of requested data through subsystem queuing units 303, 307 to the subsystem host interface bus 301 from which such requested data may be acquired by the requesting graphics engine 325.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Wright, Edmund Elsper Beowulf (US 20050177377 A1), in view of Master; Paul L. et al. (US 9164952 B2), and further in view of Larson; Michael Kerry et al. (US 6088046 A), do not disclose these specific limitations of determining, using the computer hardware, a system management identifier for each master circuit of the subsystem topology; automatically generating, using the computer hardware, programming data for programmable protection circuits of the integrated circuit based on the subsystem topology and system management identifiers; and wherein the programmable protection circuits, when programmed with the programming data, form the plurality of subsystems and physically isolate the plurality of subsystems on the integrated circuit from one another (emphasis added), as set forth in claim 1, similar to claims 9 and 17.

Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        July 30, 2021